Citation Nr: 1136434	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection depression.

2.  Entitlement to service connection for depression. 

3.  Entitlement to an increased disability rating in excess of 30 percent for headaches.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The issue of service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2005 rating decision denied service connection for depression; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for depression has been received since the June 2005 rating decision.

3.  At no point during the rating period on appeal did the Veteran's headaches manifest with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  

4.  For the entire rating period on appeal, the Veteran's headaches manifested with frequent headaches that were of short duration and did not produce any economic inadaptability.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).
 
2.  New and material evidence has been received since the June 2005 denial of service connection for depression to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).

3.  The criteria for an increased rating in excess of 30 percent for headaches have not been met at any time during the entire time on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that through VCAA letters dated August 2007, May 2008, September 2008, and October 2008 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in September 2007, October 2008, and September 2009 to address the level of his headache disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Reopening Service Connection for Depression

The Veteran's claim to reopen involves a claim of entitlement to service connection for depression.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for depression was denied in June 2005.  The Veteran was informed of that decision in a June 2005 notification letter.  The Veteran did not file a notice of disagreement regarding the June 2005 rating decision within one year from the date of the notification of the decision to appeal the denial of the claim.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within one year of the June 2005 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO denied service connection for depression, finding that no evidence showed that depression was caused or aggravated by service.  The Veteran submitted a claim to reopen in July 2007 and the RO denied reopening the claim in December 2007.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (206); Bingham v. Principi, 18 Vet. App. 470 (2004).

Since the prior final rating decision in June 2007, VA has received additional evidence, including assertions relating the Veteran's current diagnosis of major depressive disorder to the pain caused by his service-connected disabilities.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  The Veteran is competent to describe symptoms of pain and depression, and his assertions that his current depression is causally related to the pain related to his service-connected disabilities raise a reasonable possibility of substantiating the claim.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence, to include the Veteran's statements, is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for depression.  

Increased Rating for Headaches

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's headaches have been rated under Diagnostic Code 8100 for migraines.  Under this provision, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating; migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating; migraines with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating; and migraines with less frequent attacks warrant a noncompensable (0 percent) rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has submitted multiple lay statements indicating severe headaches that occur multiple times per week and require medication.  

In September 2007, the Veteran was afforded a VA neurological examination.  The Veteran reported headaches that are a constant problem with throbbing pain, some nausea and vomiting, but not as much light and sound sensitivity.  The Veteran noted about three to four times per week he has to lie down for half an hour to an hour because of the severity of the headaches.  

In October 2008, the Veteran was afforded a second VA neurological examination.  The Veteran reported headaches occurring five to six times per week, at times precipitated by stress and worry and at other times for no particular reason.  The Veteran noted that he does not usually have to leave work when he has the headaches.  He reported that the headaches usually last for twenty to forty minutes.  The headaches occasionally wake him from sleep and often are preceded by blurry vision and a feeling of decreased balance.  After lying down for a few minutes, the Veteran is usually able to return to work.  

The Veteran was afforded another VA examination in September 2009.  At that time, the Veteran reported headaches an average of three to four times per week.  He described them as sharp and steady pain in the back of his head usually without additional symptoms but sometimes with accompanying nausea, lightheadedness, and sensitivity to light but not sound.  The Veteran's headaches last five to twenty minutes.  He reported that he is able to work with the headaches and over the past eight years has missed work only about two times due to headaches.  The examiner described the Veteran's symptoms as stable, requiring Tylenol an average of three or four times per week due to headaches.  

A January 2010 VA treatment record shows headaches four to five times per week that last only five to thirty minutes.  The Veteran feels lightheaded and weak that improves lying down.  He noted some photophobia, but no hyperacusis or recent nausea and vomiting.  He noted blurry vision at times with no other visual symptoms and no aura.  He reported that Elavil has treated the pain well.   

 The record does show frequent headaches that are at times prostrating; however, the record does not show any evidence of prolonged attacks or any severe economic inadaptability.  The Veteran's attacks generally last from five to forty minutes.  The duration of the headaches are not shown to be prolonged.  Additionally, the Veteran has missed work twice in eight years due to headaches.  The examiner in September 2009 noted that the Veteran can work with the headaches.  The Veteran also noted no interference with his employment in the October 2008 examination.  He reported that he does not have to leave work due to the headaches and that the headaches do not often occur while he is occupied at work.  No lay or medical evidence of record shows prolonged attacks that crease severe economic inadaptability.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 30 percent for the Veteran's headaches.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain associated with his headaches.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 8100) adequately provides for ratings based on these symptoms or impairments.  The Board has considered the Veteran's lay statements addressing his pain and symptoms associated with his headaches.  As the Board has considered all facets of the Veteran's headache disability in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disability.  As the rating schedule is adequate to rate the Veteran's service-connected headaches, referral for extraschedular consideration is not warranted.


ORDER

New and material evidence having been received, the claim of service connection for depression is reopened and to that extent the appeal is granted.

Entitlement to an increased disability rating in excess of 30 percent for headaches is denied.


REMAND

The Board finds that further examination is necessary before a decision on the merits may be made regarding the claim of service connection for depression.  The Veteran asserts that he has a psychiatric disability causally related to his service or causally related to pain from his service-connected disabilities.  The Veteran's statements indicate that his depression is linked to his ex-wife's suicide, however they also indicate that the Veteran's depression may be related to his discharge from the Navy along with his chronic pain and headaches.  A March 2008 VA psychiatric treatment record showed depression and noted the Veteran's chronic pain and headaches in the discussion of the Veteran's depressive symptoms.  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case. 

The Veteran is competent to testify regarding depression and pain.  The Veteran is service-connected for migraine headaches, traumatic brain injury, limitation of motion and tendonitis of the right knee, degenerative changes of the cervical spine, osteoarthritis of the acromioclavicular joint with right shoulder strain, and pseudofolliculitis barbae.  The Veteran's statements and the March 2008 treatment record indicate a possible connection between the Veteran's service connected disabilities and his depression.  The examination did not however provide an opinion regarding any link between the disabilities and his current diagnosis of major depressive disorder.  As such, there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  Based on this evidence, the Board finds that a VA examination is necessary.

Accordingly, the issue is REMANDED for the following action:

1. The Veteran should be afforded a VA psychiatric examination to ascertain the nature and etiology of any current acquired psychiatric disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current psychiatric disabilities and clearly address the following:

a.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current psychiatric disability had its onset during service or is causally or etiologically related to service.  

b.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current psychiatric disability is causally or etiologically related to, or was aggravated by, the Veteran's service-connected disabilities or the chronic pain associated with his service-connected disabilities to include migraine headaches, traumatic brain injury, limitation of motion and tendonitis of the right knee, degenerative changes of the cervical spine, osteoarthritis of the acromioclavicular joint with right shoulder strain, and pseudofolliculitis barbae.  

The term aggravation means a permanent worsening beyond the natural progression of the disability.

A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


